Citation Nr: 1638789	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or service-connected traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Historically, a rating decision in June 2011, in pertinent part, denied service connection for diabetes mellitus, type II, and denied reopening of a claim for service connection for prostate cancer, on the basis that the Veteran did not serve in and so was not exposed to herbicides in Vietnam. 

The Veteran and his wife testified in December 2011 before a Decision Review Officer (DRO) and a transcript is of record.  Similarly, they testified in June 2015 before the undersigned Veterans Law Judge (VLJ) sitting at Muskogee, Oklahoma, and a transcript is of record.  At that time it was agreed that the issues on appeal were whether there was new and material evidence to reopen a claim for service connection for urinary frequency and bladder condition, as well as service connection for hypertension.  

The September 2015 Board decision noted that information received in February 2011 from the Joint Services Records Research Center (JSRRC) was new and material and based on information the Veteran previously provided.  Therefore, the Veteran's claims should be reconsidered on a de novo basis.  38 C.F.R. § 3.156(c) (2015).  Thus, the issues of service connection for prostate cancer and a bladder condition were adjudicated de novo by the Board in September 2015, at which time it was found that based on information from the Veteran and from JSRRC, that he served in Vietnam and, so, was exposed to herbicides.  The Board in September 2015 granted service connection for prostate cancer and for a bladder condition secondary to prostate cancer.  

Upon granting service connection for prostate cancer and for a bladder condition claimed as secondary to prostate cancer, the Board in 2015 remanded the claim for service connection for hypertension to obtain a medical opinion as to whether, despite the absence of a presumption of service connection based on herbicide exposure, the claimed hypertension was due to inservice herbicide exposure.  

The claim for service connection for hypertension was characterized as including as due to herbicide exposure "and/or posttraumatic stress disorder (PTSD)."  However, the Veteran is not service-connected for PTSD but is service-connected for traumatic brain injury, rated 10 percent disabling.  Accordingly, the issue has been recharacterized as stated on the title page.  

An October 2015 rating decision effectuated the Board's decision and granted service connection for prostate cancer, associated with herbicide exposure, which was assigned a 100 percent rating effective November 26, 2007; service connection was granted for "urinary frequency/bladder condition," which was rated 40 percent effective April 2, 2009; service connection was granted for residuals of prostate cancer, to include a postoperative (PO) abdominal surgical scar, which was rated noncompensably disabling effective August 6, 2008; and service connection was granted for erectile dysfunction and rated noncompensably disabling effective October 21, 2008.  Also, entitlement to special monthly compensation based on loss of use of a creative organ was granted effective October 21, 2008.  

The Board also observes that an April 2, 2009, QTC examination yielded an opinion that the Veteran's residuals of prostate cancer included fecal leakage.  In pertinent part, an August 25, 2009 rating decision denied service connection for prostate cancer, scars from prostate surgery, urinary frequency, and erectile dysfunction but did not address fecal leakage.  In VA Form 21-4138, Statement in Support of Claim, received on June 29, 2012, the Veteran claimed service connection for a colon condition, which he alleged started during service.  At the travel Board hearing he testified that after his prostate cancer surgery he later had part of his colon surgically removed due to colon cancer.  Because his brother, who was also exposed to herbicides in Vietnam, had died from colon cancer the Veteran felt that his colon cancer was due to herbicide exposure in Vietnam.  Page 13.  

However, the October 2015 rating decision did not grant or otherwise address an application to reopen a claim for service connection for fecal leakage or for any disorder of the colon, including cancer of the colon.  

The September 2015 Board decision noted that issues of service connection for emphysema and chronic obstructive pulmonary disease (COPD) due to asbestos exposure, (previously denied by a February 2013 rating decision) as well as service connection for a neck condition, had been raised by the record in an April 2014 statement but the Board did not have jurisdiction over those issues, and they were referred to the AOJ for any appropriate action.  As yet it does not appear that these claims have been readjudicated and, so, those matters are again referred to the RO for appropriate consideration.  Likewise, the matter of the Veteran's application to reopen the claim for service connection for residuals of surgery for colon cancer (previously denied by a February 2013 rating decision), is referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the June 2015 travel Board hearing the Veteran testified that he was diagnosed with high blood pressure after he started seeing VA physicians at Ft. Sill.  Page 11.  His prostate and part of his bladder had been removed due to prostate cancer in 2008.  Pages 12 and 13.  The Veteran's now deceased brother (who had also been in Vietnam) had been diagnosed with colon cancer.  Page 13.  After his prostate surgery, the Veteran was diagnosed with colon cancer and had half his colon removed.  Page 13.  

A December 15, 2011, VA Agent Orange Program Examination by a Family Nurse Practitioner stated that the Veteran's diagnosed diabetes was diet controlled, per his primary care providers.  A record review revealed that he had one elevated fasting glucose reading.  The other elevated glucose readings were as an inpatient.  He had never had an elevated A1C.  It was doubted that he had type II diabetes.  However, numerous other VA outpatient treatment (VAOPT) records reflect diagnoses of diabetes mellitus, type II.  

On official Disability Benefits Questionnaire (DBQ) examination in March 2012 it was found that the Veteran did not meet the criteria for a diagnosis of diabetes.  On the other hand, that examination report indicates that his treatment consisted of management by a restricted diet, and diabetic care for episodes of ketoacidosis or hypoglycemic reactions.  He did not have diabetic nephropathy or renal dysfunction due to diabetes.  On hypertension examination at that same time it was reported that he had been diagnosed with hypertension in the 1990s and that it was diagnosed as being due to his being overweight.  He was now taking antihypertensive medication.  

The claim for service connection for hypertension was remanded in September 2015 to obtain a medical opinion as to whether, despite the absence of a presumption of service connection based on herbicide exposure, the claimed hypertension was due to inservice herbicide exposure.  

That examination was conducted in January 2016.  The examiner found that the Veteran had hypertension which was well maintained with medication.  The risk factors for hypertension included diabetes, tobacco use, alcohol use, physical inactivity, and a family history of hypertension.  The Veteran had diabetes; had quit smoking and drinking alcohol in May 2015; and was limited in his activity, using a cane for ambulation due to back pain; and he also had a family history of hypertension.  It was noted that he had not been diagnosed with PTSD but had been diagnosed with (and he is service-connected for) traumatic brain injury (TBI).  

Citing to literature, the examiner reported that study results found that the "odds ratio" for hypertension were significantly elevated among those Vietnam veterans that sprayed herbicides.  However, the Veteran in this case did not spray herbicide and he only speculated that he was exposed through his military occupational specialty as an aircraft mechanic.  He had multiple risk factors that would contribute to his development of hypertension and was not directly involved in spraying herbicides.  Thus, it was less likely as not that his hypertension was due to or the result of herbicide exposure.  

In the July 2016 Post-Remand Brief by the Veteran's service representative it was argued, in substance, that the Board's concession in the September 2015 decision that the Veteran served in Vietnam, based on new service records, was a sufficient basis to warrant de novo reconsideration of the claim for service connection for diabetes mellitus, type II.  In turn, if service connection was granted for diabetes mellitus, type II, as presumptively due to inservice herbicide exposure, a new medical opinion would be warranted to determine, specifically, whether the claimed hypertension was caused or aggravated by diabetes mellitus, type II.  

In substance, it was argued that these claims, i.e., service connection for hypertension and service connection for diabetes mellitus, type II, are inextricably intertwined and, as such, that adjudication of the claim for service connection for hypertension, prior to the de novo adjudication of the claim for service connection for diabetes mellitus, type II, would be premature.  

The Board observes that in Daves v. Nicholson, No. 05-0189, slip op. (panel decision) (U.S. Vet. App. March 12, 2007) [Cited as: 2007 WL 737550 (Vet.App.)] Footnote 1, it was noted that VA ADJUDICATION PROCEDURE MANUAL (M21-1), pt. VI, para. 11.28(b)(1) (2005) provided that the complications of diabetes mellitus include "arteriosclerosis, including peripheral or cardiac complications" and hypertension; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 506, 889 (30th ed.2003) (stating that diabetes mellitus can lead to "premature atherosclerosis with myocardial infarction or stroke syndrome" and defining hypertension as "high arterial blood pressure").  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to ensure that the Veteran and his representative are provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to how to substantiate the claim for service connection for diabetes mellitus, type II.  

Ensure that all appropriate steps are taken to provide assistance to the Veteran in the development of information and evidence as to the claim for service connection for diabetes mellitus, type II.  

2.  Then adjudicate the claim for service connection for diabetes mellitus, type II, on a de novo basis, to include on the basis that it is presumptively due to inservice herbicide exposure in Vietnam (as was conceded by the Board in the September 2015 decision granting service connection for prostate cancer as presumptively due to inservice herbicide exposure).  

3.  If the claim for service connection for diabetes mellitus, type II, is denied notify the Veteran and his representative of the Veteran's appellate rights and of the steps required to initiate and perfect an appeal, i.e., the filing of a Notice of Disagreement (NOD) within one year of notification of the denial and, after the issuance of a Statement of the Case (SOC), the filing, and the time limits required, of a Substantive Appeal (VA Form 9 or equivalent).  

4.  Schedule the Veteran for a VA examination for the purpose of determining, if possible, the etiology, nature, and onset of his current hypertension and it relationship, if any, with his diabetes mellitus, type II.  

The claims file or VA electronic records, as well as a copy of this remand should be made available to the examiner and reviewed by the examiner.  

The examiner is advised that service connection has been granted for prostate cancer, as due to inservice herbicide exposure, and for residuals of TBI.  

After a record review and an examination and interview of the Veteran, the examiner should address and offer his/her opinion with supporting rationale as to the following: 

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the claimed hypertension was caused by or aggravated by diabetes mellitus, type II; 

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the claimed hypertension was caused by or aggravated by the service-connected TBI; 

The basis for each opinion is to be fully explained with a discussion of the pertinent lay and medical evidence of record and sound medical principles.  

This should include any medical literature or studies which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge, expertise or training.  

5.  Then readjudicate the claim for service connection for hypertension after the development above has been completed.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

